


EXHIBIT 10.14




















LANDS’ END, INC.
LONG-TERM INCENTIVE PROGRAM
(As Amended and Restated)



--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION 1.
 
GENERAL
 
1


1.1.
 
Purpose
 
1


1.2.
 
Operation, Administration, and Definitions
 
1


SECTION 2.
 
PARTICIPATION
 
1


2.1.
 
Eligible Employee
 
1


2.2.
 
New Hires and Promotions to Eligible Employee Status
 
1


2.3.
 
Demotions from Eligible Employee Status
 
1


2.4.
 
Other Changes in Status
 
2


SECTION 3.
 
LTI INCENTIVE AWARDS
 
2


3.1.
 
Target Incentive Awards
 
2


3.2.
 
Service Period
 
2


3.3.
 
Additional Requirements
 
3


3.4.
 
Awards Subject to Code Section 162(m)
 
4


3.5.
 
Limitation on Individual Awards
 
4


3.6.
 
Additional Requirements
 
4


3.7.
 
Reimbursement of Excess Awards
 
4


SECTION 4.
 
DISTRIBUTION
 
5


4.1.
 
Time of Payment
 
5


4.2.
 
Form of Payment
 
5


SECTION 5.
 
TERMINATION OF EMPLOYMENT
 
5


5.1.
 
Termination of Employment
 
5


5.2.
 
Pro-rations
 
6


SECTION 6.
 
OPERATION AND ADMINISTRATION
 
6


6.1.
 
Compensation Committee and Senior Corporate Compensation Executive
 
6


6.2.
 
Source of Awards
 
7


6.3.
 
Delegation by Compensation Committee
 
7


6.4.
 
Negative Discretion
 
8


6.5.
 
General Restrictions
 
8


6.6.
 
Tax Withholdings
 
8


6.7.
 
Settlement of Awards
 
8


6.8.
 
Transferability
 
9


6.9.
 
Form and Time of Elections
 
9


6.10.
 
Agreement With Company
 
9


6.11.
 
Action by Company or Subsidiary
 
9


6.12.
 
Gender and Number
 
9


6.13.
 
Limitation of Implied Rights
 
9


6.14.
 
Evidence
 
10


6.15.
 
Information to be Furnished to the Compensation Committee or Senior Corporate
Compensation Executive
 
10


6.16.
 
Corporate Transaction
 
10


6.17.
 
Governing Law
 
10


6.18.
 
Severability
 
10


SECTION 7.
 
AMENDMENT AND TERMINATION
 
10


SECTION 8.
 
DEFINED TERMS
 
11


SECTION 9.
 
EXPIRATION OF LTIP
 
11






--------------------------------------------------------------------------------




SECTION 1
GENERAL
1.1.    Purpose. The Lands’ End, Inc. Long-Term Incentive Program (As Amended
and Restated) (the “LTIP”) is a performance-based program. The LTIP is designed
to motivate the executive leadership of Lands’ End, Inc. (the “Company”) and the
participating Subsidiaries (as defined in Section 8) to achieve significant,
lasting change that successfully positions the Company for future growth.
Performance goals under the LTIP align Participants’ financial incentives with
the financial goals of the Company. Awards (as defined in Section 8) under the
LTIP are designed to vary commensurately with achieved performance. Both
(a) Awards not structured to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code and (b) Awards which are
structured to satisfy the requirements of Section 162(m) of the Code (“Section
162(m) Awards”), may be issued under the LTIP. The LTIP initially was effective
as of the Effective Time as defined in the Separation and Distribution Agreement
by and between Sears Holdings Corporation (“Sears Holdings”) and the Company
(the “Effective Date”). For purposes of this document, the Effective Date shall
also refer to the effective date of a long-term incentive program established in
the future by the Compensation Committee under the LTIP. The LTIP (As Amended
and Restated) was adopted by the Compensation Committee on April 9, 2015.
1.2.    Operation, Administration, and Definitions. The operation and
administration of the LTIP, including the Awards made under the LTIP, shall be
subject to the provisions of Section 6 (relating to operation and
administration). Capitalized terms in the LTIP shall be defined as set forth in
the LTIP (including as defined in Section 8). The LTIP is established under, and
constitutes a part of, the Lands’ End, Inc. Umbrella Incentive Program (“UIP”).
SECTION 2
PARTICIPATION
2.1.    Eligible Employee. Except as provided herein, “Eligible Employee” means
as to any Performance Period an employee of the Company or a participating
Subsidiary, who is designated by the Compensation Committee or Senior Corporate
Compensation Executive as eligible to participate in an LTIP as of such
Performance Period. The Senior Corporate Compensation Executive shall make
eligibility determinations under this Section 2 with respect to all Eligible
Employees other than those who are Executives for whom compensation matters are
under the purview of the Compensation Committee (as defined in Section 8), and
the Compensation Committee shall make eligibility determinations with respect to
all Executives. Once designated as eligible to participate, an Eligible Employee
shall become a “Participant” in the applicable LTIP.
2.2.    New Hires and Promotions to Eligible Employee Status. The Compensation
Committee or Senior Corporate Compensation Executive, as applicable, may
designate as Participants those employees whom the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, determines have been
newly hired or promoted into the group of Eligible Employees identified in
subsection 2.1 above. The Award of any Participant who was hired or promoted
after the first day of the Performance Period (as described in subsection 3.2)
shall be subject to a fraction, the numerator of which is the number of full
days remaining in the Performance Period beginning with the Participant’s date
of hire or promotion, as applicable, and the denominator of which is the number
of full days in the Performance Period.
2.3.    Demotions from Eligible Employee Status. If a Participant is demoted
below a position of divisional vice president (or equivalent), as of the date of
such demotion, the individual will no longer be a Participant, will be deemed to
have forfeited any unvested portion of his or her Award, and will receive no
LTIP distribution under Section 4.

1

--------------------------------------------------------------------------------




2.4.    Other Changes in Status
(a)If a Participant is promoted or transferred after the Effective Date of the
LTIP for a particular Performance Period, the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, may make a second Target
Incentive Award (as defined in subsection 3.1) to such individual and the total
amount payable to such individual shall be based on a pro-ration, whereby the
Target Incentive Award for the new position will apply to the remainder of the
Performance Period and the Target Incentive Award for the immediately preceding
long-term incentive-eligible position, if applicable, will apply to the portion
of the Performance Period immediately preceding the effective date of the
promotion.
(b)If a Participant is demoted after the Effective Date of the LTIP for a
particular Performance Period, but is still an Eligible Employee, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, may make a second Target Incentive Award to such individual and the
total Award for such an individual shall be based on a pro-ration, whereby the
Target Incentive Award for the new position will apply only to the remainder of
the Performance Period and the Target Incentive Award for the immediately
preceding position will apply only to the portion of the Performance Period
immediately preceding the effective date of the demotion, and in either case an
Award will only be paid if the Target for the full Performance Period is met.
SECTION 3
LTIP INCENTIVE AWARDS
3.1.    Target Incentive Awards. As of and after the applicable Effective Date,
the Compensation Committee or Senior Corporate Compensation Executive, as
applicable, may award “Target Incentive Awards” (as defined in subsection 3.1(a)
below) to each Participant designated by the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, in an amount determined by the
applicable entity in its sole discretion. In connection with such Awards, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall establish a “Target” and “Threshold”, as well as applicable
award levels at the Target and Threshold achievement levels, under each
objective performance goal or plan established under subsection 3.3 below;
provided, however, that Threshold shall be expressed as a percentage of Target.
The Senior Corporate Compensation Executive shall make the determinations
referred to in this Section 3 with respect to all Participants other than those
who are Executives for whom compensation matters are under the purview of the
Compensation Committee.
(c)A Target Incentive Award shall, at the date of grant, consist of a commitment
by the Company to distribute, at the time specified in, and in accordance with
the provisions of, Section 4 below, a designated amount based on a target level
of performance.
(d)An “LTIP Incentive Award” refers to a percentage of a Participant’s Target
Incentive Award payable on the payment date (as defined in subsection 4.1
below), if any, based on the actual performance relative to the objective
performance goals during the Performance Period, subject to approval of the
final award amount by the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, and to the provisions of subsection 6.4.
3.2.    Performance Period. The “Performance Period” refers to the applicable
Fiscal Years (as defined in Section 8) as determined by the Compensation
Committee with respect to which an Award may be granted under the LTIP. The
Compensation Committee shall determine the Fiscal Years that shall constitute
the Performance Period for each long-term incentive program established under
the LTIP; provided that, in the case of an employee who is newly hired or
promoted into the group of Eligible Employees after the Effective Date, the
Performance Period shall be such shorter period as established by the
Compensation

2

--------------------------------------------------------------------------------




Committee or Senior Corporate Compensation Executive, if applicable.
Notwithstanding the foregoing, the Compensation Committee may establish, in its
sole discretion, a Performance Period other than a Fiscal Year. The amount of
the LTIP Incentive Award shall be determined at the completion of the
Performance Period in accordance with subsection 3.1 above and subsection 4.1
below.
3.3.    Financial Goals and Performance. For each Performance Period, the
Compensation Committee or Senior Corporate Compensation Executive shall
establish in writing one or more performance plans that includes one or more
objective performance goals and the required levels of performance as described
in this Section 3.3. The Compensation Committee or Senior Corporate Compensation
Executive, as applicable, shall determine the level of performance for each
performance plan, the performance plan to apply to each business unit, and which
performance plan applies to each Participant.
(a)    Goals. Except as otherwise approved by the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, with respect to a
Performance Period, the performance goals shall be based upon one or more of the
performance measures identified in the UIP.
(b)    Performance. Except as otherwise approved by the Compensation Committee
or Senior Corporate Compensation Executive, as applicable, with respect to a
Performance Period, the following concepts shall apply:
(i)Achievement of Target. With respect to each Performance Period, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall establish a target level of achievement for each performance
goal (“Target”). If achieved, payout of Awards to which that performance goal
applies shall be at 100%.
(ii)Achievement of Threshold. With respect to each Performance Period, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall establish a threshold level of achievement that must be met
with respect to a performance goal before any portion of an Award to which the
performance goal applies is payable (“Threshold”). If achieved, payout of Awards
to which that performance goal applies shall be at a specified percentage
established in writing at the same time and manner as the Threshold achievement
level is established.
(iii)Achievement Between Threshold and Target. In the event achievement of a
performance goal falls between Threshold and Target with respect to a
Performance Period, the Compensation Committee or Senior Corporate Compensation
Executive, as applicable, may establish a formula for determining payout levels
between these two points in writing at the same time and manner as the
achievement levels are established.
(iv)Payout Above Target. In the event achievement of a performance goal exceeds
the Target with respect to a Performance Period, the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, may establish a formula
for determining payout levels above Target in writing at the same time and
manner as the Target achievement level is established. The Compensation
Committee or Senior Corporate Compensation Executive, as applicable, also may
provide for a maximum payout level or no maximum.

3

--------------------------------------------------------------------------------




3.4.    Awards Subject to Code Section 162(m).
(a)    General Rules.
(i)    Notwithstanding anything in the LTIP to the contrary, this subsection 3.4
will apply to all Section 162(m) Awards. To the extent there is a conflict
between the rules of this subsection 3.4 and any other section in the LTIP, the
terms of this subsection 3.4 will control.
(ii)    In no event will positive discretion be applied, by the Compensation
Committee or Senior Corporate Compensation Executive, to any Section 162(m)
Award with respect to a Performance Period or as of the payment date (as defined
under subsection 4.1).
(iii)    To the extent that an Executive experiences a promotion or other change
in status, no adjustment to a Section 162(m) Award shall be made if such
adjustment would not otherwise meet the requirements of Code Section 162(m).
(b)    Performance Measures. Section 162(m) Awards shall use the performance
measures established under the UIP. As provided in the UIP, at the time of
establishing the performance goals, the Compensation Committee may exclude the
effects of extraordinary items in a manner that satisfies the requirements of
Code Section 162(m).
(c)    Establishment of Performance Goals. Section 162(m) Awards shall have the
applicable objective performance goals and any particulars or components
established in writing and approved by the Compensation Committee by the
deadline established in the UIP in accordance with Code Section 162(m).
(d)    Attainment of Performance Goals. Distributions under Section 162(m)
Awards shall not be made until the Compensation Committee has determined, and
certifies in writing, that the performance goals have been satisfied.
3.5.    Limitation on Individual Awards. Notwithstanding anything herein to the
contrary, the total LTIP Incentive Award paid to any Participant for a
Performance Period pursuant to the LTIP shall in no event exceed $20 million.
3.6.    Additional Requirements. All LTIP Incentive Awards awarded under the
LTIP (and any Stock, as defined in Section 4.2, or cash otherwise distributable
pursuant thereto) are subject to the provisions of Sections 4, 5 and 6.
3.7.    Reimbursement of Excess Awards. If Company’s financial statements or
approved performance measures under the LTIP are the subject of a restatement
due to error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of Excess Awards paid
under the LTIP to Executives (and any other Participant who is determined to
have known of or been involved in any such misconduct) for the relevant
performance period(s). For purposes of the LTIP, an “Excess Award” means the
positive difference, if any, between (a) the LTIP Incentive Award paid to an
Executive and (b) the LTIP Incentive Award that would have been paid to the
Executive, had the Award been calculated based on the Company’s financial
statements or performance measures as restated. The Company will not be required
to award Participants, including Executives, an additional LTIP payment should
the restated financial statements or performance measures result in a higher
LTIP Incentive Award.

4

--------------------------------------------------------------------------------




SECTION 4
DISTRIBUTION
4.1.    Time of Payment. Subject to Sections 5 and 6, the cash or shares of
Stock, if any, that result from the payout formula described at Section 3 shall
be distributed, in a single lump sum, as soon as practicable after the
Compensation Committee or Senior Corporate Compensation Executive, as
appropriate has determined and approved the amount to be paid to each
Participant, which shall in no event be later than the date that is the 15th day
of the third month following the last day of the relevant Performance Period.
Notwithstanding anything herein to the contrary, such distributions shall be
made no later than required by Code Section 409A to avoid treatment of the LTIP
as a deferred compensation plan under Code Section 409A. The date as of which
payment is made in accordance with this subsection 4.1 is referred to herein as
the “payment date.”
4.2.    Form of Payment. An LTIP Incentive Award shall generally be satisfied by
a distribution in cash to the Participant, provided, however, that, at the
discretion of the Compensation Committee, the Company may elect, by such
deadline as specified under uniform and nondiscriminatory rules established by
the Compensation Committee, to satisfy such LTIP Incentive Award by payment of
shares of Company common stock (“Stock”) in lieu of cash, or a combination of
cash and shares of Stock. The number of shares of Stock shall be equal to
(i) the amount of the Award to be paid in stock in accordance with this
subsection 4.2, divided by (ii) the fair market value of a share of Stock as
evidenced by its closing price, on the principal securities exchange or market
on which the shares are then listed or admitted, on the business day immediately
preceding the date of distribution or, if the Stock is not traded on that date,
on the next preceding date on which Stock was traded; provided that issuance of
any shares of Stock in accordance with this subsection 4.2 shall be contingent
on the availability of shares of Stock under any shareholder-approved plan of
the Company providing for the issuance of Stock in satisfaction of the Awards
hereunder (which in no event shall be an employee stock purchase plan).
SECTION 5
TERMINATION OF EMPLOYMENT
The effect of termination of employment on a Participant’s right to receive a
LTIP Incentive Award (whether payable in cash or Stock) depends on the reason
for the termination, as described below.
5.1.    Termination of Employment.
(a)    Voluntary Termination or Involuntary Termination. In the event that a
Participant (i) voluntarily terminates employment (for any reason other than due
to permanent and total disability, as defined in the Company’s long-term
disability program, regardless of whether the Participant is covered by such
program) or (ii) is involuntarily terminated for any reason (other than death)
prior to the payment date (as defined in subsection 4.1 above) of his or her
Award, such Participant shall forfeit all of his or her Award.
(b)    Disability. In the event that, prior to the payment date (as defined in
subsection 4.1 above) of his or her Award, a Participant suffers a permanent and
total disability (as defined in the Company’s long term disability program,
regardless of whether the Participant is covered by such program) while employed
by the Company or a Subsidiary, resulting in termination or retirement, subject
to Section 6 below, such individual shall be entitled to receive a LTIP
Incentive Award, equal to his or her Target Incentive Award, if any, that would
otherwise be payable to the Participant under subsection 3.1 above, pro-rated
through the date of termination in accordance with subsection 5.2 below;
provided, however, that in no event shall a Participant receive any payment
hereunder unless (i) the applicable performance measure (under subsection 3.3)
for the period from the inception of

5

--------------------------------------------------------------------------------




the Performance Period through the last completed full month that occurs on or
preceding the Participant’s date of termination is equal to or greater than the
Target for that performance measure, pro-rated through the date of termination
in accordance with subsection 5.2 below, (ii) the applicable performance measure
is equal to or greater than the applicable Target for the Performance Period,
and (iii) as of his date of termination, the Participant had been employed by
one or more of the Company or a Subsidiary, for at least twelve (12) months of
the Performance Period applicable to such individual.
(c)    Death. In the event that a Participant dies while employed by the Company
or a Subsidiary and prior to the payment date for his or her Award, his or her
Target Incentive Award shall be pro-rated through the date of death, in
accordance with subsection 5.2 below, and, subject to Section 6 below, his or
her surviving spouse (or if no surviving spouse the estate) shall be entitled to
receive a LTIP Incentive Award, equal to his or her prorated Target Incentive
Award and payable in cash; provided, however, that in no event shall a payment
be made with respect to a deceased Participant hereunder unless as of his date
of death, (i) the applicable performance measure (under subsection 3.3) for the
period from the inception of the Performance Period through the last completed
full month that occurs on or preceding the Participant’s date of death is equal
to or greater than the Target for that performance measure, prorated through the
date of death in accordance with subsection 5.2 below, (ii) the applicable
performance measure is equal to or greater than the Target for that performance
measure for the Performance Period, and (iii) he had been employed by one or
more of the Company or a Subsidiary, for at least twelve (12) months of the
Performance Period applicable to such individual.
5.2.    Pro-rations. Any pro-ration of a LTIP Incentive Award, Target Incentive
Award, or Target performance measure, as applicable, under this Section 5 shall
be based on a fraction, the numerator of which is the number of full months
during the Performance Period in which the Participant was a Participant in the
LTIP, and the denominator of which is the full number of months in the
Performance Period, as adjusted in Section 2, if applicable.
SECTION 6
OPERATION AND ADMINISTRATION
6.1.    Compensation Committee and Senior Corporate Compensation Executive. The
authority to control and manage the operation and administration of the LTIP
shall be vested in the Compensation Committee and the Senior Corporate
Compensation Executive, as provided herein.
(a)    Compensation Committee. Notwithstanding paragraph (b) immediately below,
the Compensation Committee:
(i)    Shall approve the Target Incentive Award and the Awards for Participants
who are Executives under its purview;
(ii)    With respect to Participants who are Executives, shall have the
authority and discretion to establish the terms, conditions, restrictions, and
other provisions of such Awards, and (subject to the restrictions imposed by
subsection 6.4 and Section 7) to amend, cancel, or suspend Awards; provided,
however (and subject to the requirements of Code Section 162(m), if applicable)
that to the extent the Compensation Committee determines that the restrictions
imposed by the LTIP preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Compensation Committee
shall have the authority and discretion to modify those restrictions as the
Compensation Committee

6

--------------------------------------------------------------------------------




determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States;
(iii)    May make additional changes that it deems appropriate for the effective
administration of the LTIP, subject to subsection 6.4 and provided that these
changes may not increase the benefits to which Participants may become entitled
under the LTIP, nor change the pre-established measures or goals that have been
approved except as explicitly provided in the LTIP; and
(iv)    Shall be responsible for all other duties and responsibilities allocated
to the Compensation Committee under the terms and conditions of the LTIP.
(b)    Senior Corporate Compensation Executive. Except as provided in
paragraph (a) immediately above, the Senior Corporate Compensation Executive:
(i)    Shall determine the Target Incentive Award and the Awards for
Participants other than Executives under the purview of the Compensation
Committee;
(ii)    Notwithstanding paragraph (a) above, shall have the authority and
discretion to establish the terms, conditions, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by
subsection 6.4 and Section 7) to amend, cancel, or suspend Awards;
(iii)    Shall have the authority to control and manage the operation and
administration of the LTIP with respect to all Participants, subject to the
direction of the Compensation Committee with respect to Executives, except as
otherwise provided in this LTIP;
(iv)    Shall be responsible for the day-to-day administration of the LTIP
except as otherwise provided in this LTIP; and
(v)    Shall be responsible for all other duties and responsibilities allocated
to the Senior Corporate Compensation Executive under the terms and conditions of
the LTIP.
(c)    The Compensation Committee and the Senior Corporate Compensation
Executive, as appropriate, shall have the authority and discretion to interpret
the LTIP, to establish, amend, and rescind any rules and regulations relating to
the LTIP and to make all other determinations that may be necessary or advisable
for the administration of the LTIP.
(d)    Any determinations by the Compensation Committee or the Senior Corporate
Compensation Executive, as applicable, regarding this LTIP are binding on the
applicable Participants.
6.2.    Source of Awards. In the case of Awards under the LTIP that are settled
in shares of Stock, such shares shall be distributed under a stock plan adopted
by the Company and approved by the shareholders thereof that provides for the
issuance of Stock in satisfaction of Awards hereunder (which in no event shall
be an employee stock purchase plan). In the event of any conflict between this
document and such stock plan, the provisions of the stock plan shall govern.
6.3.    Delegation by Compensation Committee. Except to the extent prohibited by
applicable law or the applicable rules of a securities exchange or similar
entity, or as would cause Section 162(m) Awards to not satisfy the requirements
for performance-based compensation under Code Section 162(m), the Compensation
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or

7

--------------------------------------------------------------------------------




persons selected by it. The Compensation Committee may revoke any such
allocation or delegation at any time.
6.4.    Negative Discretion. Notwithstanding anything in the LTIP to the
contrary, prior to the settlement of any LTIP Incentive Award, the Compensation
Committee (or the Senior Corporate Compensation Executive with respect to
Participants who are not under the purview of the Compensation Committee) may
(a) reduce the amount of such Award, or the number of shares of Stock or amount
of cash to be delivered in connection with such Award, and (b) with respect to
Awards that are not Section 162(m) Awards, may change the pre-established
measures in goals that have been approved for such Award and increase the amount
of such Award or the number of shares of stock or amount of cash to be delivered
in connection with such Award.
6.5.    General Restrictions. Delivery of shares of Stock under the LTIP, in
satisfaction of a LTIP Incentive Award, shall be subject to the following:
(a)    Notwithstanding any other provision of the LTIP, the Company shall have
no obligation to deliver any shares of Stock or make any other distribution of
benefits under the LTIP unless such delivery or distribution complies with all
applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.
(b)    To the extent that the LTIP provides for issuance of Stock certificates
to reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any exchange or similar entity.
6.6.    Tax Withholding. All distributions under the LTIP are subject to
withholding of all applicable taxes. In the case of Awards under the LTIP that
are settled in shares of Stock, if any, the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, may condition the delivery of
any shares or other benefits under the LTIP on satisfaction of the applicable
withholding obligations. To the extent permitted by the Compensation Committee
or Senior Corporate Compensation Executive, as applicable, such withholding
obligations may be satisfied: (a) through cash payment by the Participant;
(b) through the surrender of shares of Stock which the Participant already owns
(provided, however, that to the extent shares described in this paragraph (b)
are used to satisfy more than the minimum statutory withholding obligation, as
described below, then, except as otherwise provided by the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, payments
made with shares of Stock in accordance with this paragraph (b) shall be limited
to shares held by the Participant for not less than six months prior to the
payment date (or such other period of time as the Company’s accountants may
require)); or (c) through the surrender of shares of Stock to which the
Participant is otherwise entitled under the LTIP, provided, however, that such
shares under this paragraph (c) may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income) (or any higher
withholding amount permitted by applicable regulatory requirements without
triggering variable accounting under generally accepted accounting principles).
6.7.    Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, or a combination thereof, as provided under subsections 4.1 and
4.2, subject, in the case of settlement in shares, to the terms of the stock
plan under which the Stock is issued. Satisfaction of any such obligations under
an Award, which is sometimes referred to as the “settlement” of the Award, may
be subject to such conditions, restrictions and contingencies as the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall determine. Each Subsidiary shall be liable for payment of an
Award due under the LTIP with respect

8

--------------------------------------------------------------------------------




to any Participant to the extent that such benefits are attributable to the
services rendered for that Subsidiary by the Participant. Any disputes relating
to liability of a Subsidiary for payment of an Award shall be resolved by the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable.
6.8.    Transferability. Except as otherwise provided by the Compensation
Committee, Awards under the LTIP are not transferable except as designated by
the Participant by will or by the laws of descent and distribution (including
Awards originally determined by the Senior Corporate Compensation Executive).
6.9.    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the LTIP, and any permitted modification, or
revocation thereof, shall be in writing filed with the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, at such times, in such
form, and subject to such restrictions and limitations, not inconsistent with
the terms of the LTIP, as the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, shall require.
6.10.    Agreement With Company. Any Award under the LTIP shall be subject to
such terms and conditions, not inconsistent with the LTIP, as the Compensation
Committee or Senior Corporate Compensation Executive, as applicable, shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written (including electronic)
document as is determined by the Compensation Committee. A copy of such document
shall be provided to the Participant, and the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, may, but need not, require that
the Participant sign a copy of such document. Such document is referred to as an
“Award Agreement” regardless of whether any Participant signature is required.
6.11.    Action by Company or Subsidiary. Any action required or permitted to be
taken under the LTIP by the Company or any Subsidiary, if any, of the foregoing
shall be by resolution of its board of directors, or by action of one or more
members of the board of directors of such company (including a committee of the
board) who are duly authorized to act for such board with respect to the
applicable action, or (except to the extent prohibited by applicable law or
applicable rules of any securities exchange or similar entity) by a duly
authorized officer of such company.
6.12.    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
6.13.    Limitation of Implied Rights.
(a)    Neither a Participant nor any other person shall, by reason of
participation in the LTIP, acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the LTIP. A Participant shall have only a contractual right to
the cash or Stock, if any, payable under the LTIP, unsecured by any assets of
the Company or any Subsidiary, and nothing contained in the LTIP shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.
(b)    The LTIP does not constitute a contract of employment, and selection as a
Participant shall not give any participating employee the right to be retained
in the employ of the Company or any Subsidiary, nor any right or claim to any
benefit under the LTIP, unless such right or claim has specifically accrued
under the terms of the LTIP. Except as otherwise provided in the LTIP, no Award
under the LTIP shall confer upon the holder thereof any rights as a shareholder
of the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

9

--------------------------------------------------------------------------------




6.14.    Evidence. Evidence required of anyone under the LTIP may be by
certificate, affidavit, document or other information, which the person charged
with acting on such evidence considers pertinent and reliable, and which has
been signed, made or presented by the proper party or parties.
6.15.    Information to be Furnished to the Compensation Committee or Senior
Corporate Compensation Executive. The Company and the Subsidiaries shall furnish
the Compensation Committee or Senior Corporate Compensation Executive, as
applicable, with such data and information as it determines may be required for
it to discharge its duties. The records of the Company and the Subsidiaries, as
to an employee’s or Participant’s employment, termination of employment, leave
of absence, reemployment, and compensation shall be conclusive on all persons
unless determined to be incorrect. Participants and other persons entitled to
benefits under the LTIP must furnish the Compensation Committee or Senior
Corporate Compensation Executive, as applicable, such evidence, data or
information as such entity considers desirable to carry out the terms of the
LTIP, subject to any applicable privacy laws.
6.16.    Corporate Transaction. In the event of a corporate transaction
involving the Company (including without limitation, any Stock dividend, Stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, sale of assets or subsidiaries, combination
or exchange of shares), the Compensation Committee may adjust Awards to preserve
but in no event increase the benefits or potential benefits of the Awards
(including Awards originally determined by the Senior Corporate Compensation
Executive); provided, however, that no such adjustment may be made to the extent
such adjustment would cause Section 162(m) Awards to cease to qualify as
“performance-based compensation” under Code Section 162(m). Actions permitted
under the preceding sentence by the Compensation Committee may include any
adjustments that the Compensation Committee determines to be equitable (which
may include, without limitation, (a) replacement of Awards with other Awards
which the Compensation Committee determines have comparable value and which are
based on stock of a company resulting from the transaction, and (b) cancellation
of the Award in return for cash payment of the current value of the Award,
determined as though the Award is fully vested at the time of the payment).
6.17.    Governing Law. The LTIP will be governed under the internal laws of the
state of Wisconsin without regard to principles of conflicts of laws. The state
and federal courts located in the state of Wisconsin shall have exclusive
jurisdiction in any action, lawsuit or proceeding based on or arising out of the
LTIP.
6.18    Severability. If any provision(s) of the LTIP shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from the LTIP,
as the case may require, and the LTIP shall be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted or as if such provision(s) had
not been originally incorporated herein, as the case may be.
SECTION 7
AMENDMENT AND TERMINATION
The Board or Compensation Committee may, at any time, amend or terminate the
LTIP, or any Award, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under any Award granted under the LTIP
prior to the date such amendment is adopted by the Board or the Compensation
Committee, if applicable. No amendment shall be made that would cause the LTIP
not to comply with the requirements of any applicable law or rule of any
applicable securities exchange or similar entity, or cause Participants to
experience adverse tax consequences under Code Section 409A. The LTIP and any
Award thereunder may be amended without Participant consent to the extent that
the Compensation Committee determines such amendment necessary to cause the LTIP
or

10

--------------------------------------------------------------------------------




Award to comply with any applicable law or rule of any applicable securities
exchange or similar entity, or to prevent adverse tax consequences under Code
Section 409A for Participants.
SECTION 8
DEFINED TERMS
8.1    Each capitalized term in the LTIP is defined where it first appears
herein or in this Section 8. In addition to the terms previously defined
previously in the LTIP, the following definitions shall apply:
(a)    Award. The term “Award” or “Awards” means any LTIP Incentive Award(s),
whether settled in cash or Stock.
(b)    Board. The term “Board” means the Board of Directors of the Company.
(c)    Code. The term “Code” means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code (and the regulations issued thereunder).
(d)    Compensation Committee. The term “Compensation Committee” refers to the
Compensation Committee of the Board of Directors of the Company.
(e)Executive. The term “Executive” refers to any employee of the Company or a
participating Subsidiary who holds a position of senior vice president or higher
of the Company (not of any subsidiary or affiliate) or any employee who is an
officer under Section 16(b) of the Securities and Exchange Act of 1934 with
respect to the Company.
(f)Fiscal Year. The capitalized term “Fiscal Year” refers to the fiscal year of
the Company.
(g)Section 162(m) Award. The term “Section 162(m) Award” refers to any Award
that is designated by the Compensation Committee as intended to meet the
requirements for “performance-based compensation” under Code Section 162(m).
(h)Senior Corporate Compensation Executive. The term “Senior Corporate
Compensation Executive” refers to the Senior Vice President (or equivalent) of
Employee Services of the Company, or if he or she has explicitly delegated his
or her duties with respect to the LTIP, as provided herein, then the term Senior
Corporate Compensation Executive shall refer to such authorized representative
to whom the duties of administering the LTIP have been delegated.
(i)Subsidiary. The term “Subsidiary” or “Subsidiaries” refers to any company
during any period in which it is a “subsidiary corporation” (as that term is
defined in Section 424(f) of the Code) with respect to the Company.
SECTION 9
EXPIRATION OF LTIP
A payment obligation under the LTIP with respect to a specific Performance
Period shall expire, subject to earlier termination pursuant to Section 7, on
the date on which all LTIP Incentive Awards (if any) for the Performance Period
are paid in full or would have been payable in accordance with the provisions of
the LTIP (or, if earlier, on the date that the Compensation Committee determines
that the results are less than the Thresholds for the performance measures) with
respect to such Performance Period. Notwithstanding this Section 9, the
Company’s right to reimbursement under Section 3.7 will continue to survive
after the expiration of the LTIP.

11